Citation Nr: 0321359	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  98-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for back problems, 
psychiatric problems, diabetes mellitus, 
or malaria during the period of April 
2002 to the present.  Obtain records from 
each health care provider the appellant 
identifies.

2.  Make arrangements with the 
appropriate VA medical facility or 
facilities for the veteran to be afforded 
the following examinations:  

(A)  An orthopedic examination to 
determine the nature and severity of his 
disorder of the lumbar and thoracic spine 
and its effect on his ability to carry on 
substantially gainful employment.

The examination report should

(a)  State whether x-rays of the lumbar 
and thoracic spine taken for this 
examination disclose degenerative joint 
disease, state whether they disclose any 
other pathology, and compare their 
results to the results of x-rays of the 
spine taken in June 1997.  If x-rays have 
not been taken for this examination, 
state why.  Differentiate between the 
lumbar and thoracic segments of the spine 
in describing all pathology of the spine.

(b)  State whether the veteran's lumbar 
or thoracic spine condition is manifested 
by limitation of motion.  Describe in 
degrees all ranges of motion achieved 
with each segment of the spine.  For each 
segment of the spine, state what 
constitutes normal ranges of motion, and 
if there was limitation of motion of the 
lumbar or thoracic spine, whether it 
should be considered slight, moderate, or 
severe.

(c)  State whether there is pain with 
motion of the lumbar or thoracic spine.  
In addition, state whether there is 
weakened movement, excess fatigability, 
or incoordination on such motion.  Such 
inquiry should not be limited to muscles 
or nerves.  If feasible, express each of 
these determinations in terms of the 
degree of additional range-of-motion loss 
attributable to the factor in concern.

(d)  State whether the veteran's 
disability of the lumbar or thoracic 
spine is likely to be permanent.

(e)  Provide an opinion as to whether the 
disability of the lumbar or thoracic 
spine, or both, renders the veteran 
unable to carry on substantially gainful 
employment.  In forming this opinion, 
consider such factors as his age and 
occupational background.

All tests and studies thought necessary 
by the examiner should be performed.

Send the claims folder to the examiner 
for review of pertinent documents 
therein.

(B).  A mental disorders examination 
(supplementary or new).  If the examiner 
who performed the VA mental disorders 
examination of July 2002 is available, 
request that he supplement his 
examination report as indicated below, 
with or without further examination of 
the veteran, as he desires.  If the 
examiner is not available, a new 
examination should be performed by a VA 
psychiatrist.

The examination report should

(a)  Using the multiaxial assessment 
system of DSM-IV, provide a complete 
diagnosis for the veteran, including a 
GAF score.

(b)  Describe any impairment in the 
social and industrial capabilities of the 
veteran produced by his psychiatric 
disorders and explain how the GAF score 
provided in this examination expresses 
the severity of such impairment.

(c)  Address and attempt to reconcile the 
conflicts in the evidence of record dated 
before November 2001, to include 
disparate GAF scores (ranging from 20 to 
65).

(d)  State whether the veteran's 
psychiatric disorders are likely to be 
permanent.

(e)  Provide an opinion as to whether his 
psychiatric disorders render the veteran 
unable to carry on substantially gainful 
employment.  In forming this opinion, 
consider such factors as his age and 
occupational background.

All tests and studies thought necessary 
by the examiner should be performed.

Send the claims folder to the examiner 
for review of pertinent documents 
therein.

(C).  A VA general medical examination, 
to be performed after the examinations 
requested above have been completed and 
the reports thereof associated with the 
claims file.  The examiner should 
consider the examination reports 
concerning the veteran's spine disability 
and psychiatric disability and should 
examine and evaluate the veteran for 
diabetes mellitus and claimed malaria, as 
well as any other disability claimed, 
reporting all findings and conclusions.  
As to any diabetes mellitus, malaria or 
other disability found, the examiner 
should state in the examination report 
whether the disorder is likely to be 
permanent.  Then, the examiner should 
provide in the examination report an 
opinion as to whether these disabilities, 
to include those evaluated in other 
examinations, alone or in any 
combination, render the veteran unable to 
secure and follow a substantially gainful 
occupation.  In forming this opinion, the 
examiner should consider such factors as 
his age and occupational background.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



